FILED
                            NOT FOR PUBLICATION                            DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GUSTAVO MANCHA,                                  No. 12-35552

               Petitioner - Appellant,           D.C. No. 3:11-cv-00960-HO

  v.
                                                 MEMORANDUM*
J. E. THOMAS,

               Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Federal prisoner Gustavo Mancha appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review the denial of a section 2241 petition de novo,

see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we affirm.

      Mancha contends that the disciplinary proceedings, which resulted in the

loss of 40 days of good-time credits, violated his due process rights because he did

not receive written notice of the particular disciplinary code provision that he was

ultimately convicted of violating and because he was found guilty of a different

disciplinary violation than the one charged in the incident report. These

contentions are unavailing because Mancha was afforded the minimal procedural

requirements of Wolff v. McDonnell, 418 U.S. 539, 563-64 (1974), and the incident

report provided him with the functions of notice required by Wolff. See Bostic v.

Carlson, 884 F.2d 1267, 1270-71 (9th Cir. 1989).

      Mancha also contends that the disciplinary hearing officer (“DHO”) was not

impartial because he found Mancha to have violated a different code provision than

was charged in the incident report. On this record, the DHO’s finding does not

show that Mancha was denied an impartial decision maker in violation of due

process. See Liteky v. United States, 510 U.S. 540, 555 (1994) (unfavorable or

adverse rulings alone are insufficient to show bias unless they reflect such extreme

favoritism or antagonism that the exercise of fair judgment is precluded); Wolff,

418 U.S. at 570-71 (establishing due process right to impartial decision maker).

      AFFIRMED.


                                          2                                    12-35552